DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on January 10, 2022. Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on January 10, 2022 have been fully considered. 
Applicant argues in its Argument that cited arts fail to teach limitations of the independent Claim 1, especially, 
“calculating a third pose of the first object with respect to the target object, using the first pose and the second pose”;
“using a neural network to estimate pose of the robotic grasping system”, and “processing the imaging, using a second neural network, to estimate a second pose of the first object with respect to the camera” in Claim 4, and
“pose of a robotic grasping system is determined with respect to a known object to be grasped, using the relative poses of the robotic grasping system and the known object to be grasped each with respect to the camera” in Claim 5.
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge 
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
Regarding limitations the Claim 1 of the instant case, Choi teaches in Fig. 4A-C, a robotic grasping system that may use one or more cameras to guide the robotic pick up a target object; when the robotic arm moves (i.e. n+1 pose based on target and nth pose of the robotic arm) toward the target object, the calculation is based on relative poses of target object and the robotic arm (i.e. 1st object); Choi also illustrates in Fig. 19 that multiple objects are stacked together, and the robotic arm picks the 1st target object in reference other two objects.
Choi further teaches e.g. [0056] that these steps may be performed through one or more CNN trained for such tasks.
Choi also teaches in Figs. 7-8A-B that all of objects are categorized as models in the database.
Choi does not illustrate explicitly on using multiple CNNs. However, Lee in Fig 2 for example clearly illustrate to use multiple CNNs for object pose determination and 
In addition, Wei teaches a pose machine that uses easier-to-detect parts/objects to provide cues for localizing difficult-to-detect parts/object. 
Therefore, it is reasonable to conclude that choi as modified teaches all limitations as presented in Applicant’s arguments.
Conclusion: Examiner has shown the rejections set forth in the Office Action of November 3, 2021 are proper. Consequently, all rejections have been maintained.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200306980 A1 (Choi), in view of US 20210209797 A1 (Lee) and in further view of Wei, Shih-En. "Convolutional pose machines: A deep architecture for estimating articulated poses." PhD diss., PhD thesis, Carnegie Mellon University Pittsburgh, PA, 2016 (Wei).
Regarding Claims 1 and 16-18, Choi teaches:
a robotic grasping system that generates grasping prediction based on a static image using machine learning models, where the camera is external to the system).
Choi does not illustrate explicitly on using poses of target and other objects. However, Lee teaches (Lee: Fig. 2, an input image is segmented based objects on the image, 1st neural network is used for bonding box detection, and multiple neural networks are used for object detection, and finally the target object is localized).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Choi with using poses of target and other objects as further taught by Lee. The advantage of doing so is to provide a mechanism to infer a 3D pose of an object from a single image with easy (Hat: [0003]- [0005]).
Choi does not illustrate explicitly on using poses of target and other objects to determine target pose. However, Wei teaches (Wei: Section 3.2, Figs. 3.1-3.2, multiple objects, Elbow, shoulder neck, head etc., are used in progressive multi-neural network system to determine the final pose).

Regarding Claim 2, Choi as modified teaches all elements of Claim 1. Choi as modified further teaches: 
The method of claim 1, wherein the image is a red-green-blue (RGB) image or a grayscale image (Choi: Fig. 1).
Regarding Claim 3, Choi as modified teaches all elements of Claim 1. Choi as modified further teaches:
The method of claim 1, wherein the camera captures one of wavelengths of light or non-light wavelengths (Choi: Fig. 1).
Regarding Claim 4, Choi as modified teaches all elements of Claim 1. Choi as modified further teaches:
The method of claim 1, wherein the first object is a robotic grasping system (Choi: Figs. 1-5).
Regarding Claims 5 and 19, Choi as modified teaches all elements of Claims 1 and 17 respectively. Choi as modified further teaches:
The method of claim 4, wherein the target object is a known object to be grasped by the robotic grasping system (Choi: Figs. 1-5).
Regarding Claims 6 and 20, Choi as modified teaches all elements of Claims 1/5 and 17/29 respectively. Choi as modified further teaches:
determine the pose and grasp the object).
Regarding Claim 7, Choi as modified teaches all elements of Claim 1. Choi as modified further teaches:
The method of claim 1, wherein the first pose of the target object with respect to the camera includes a three-dimensional (3D) rotation and translation of the target object with respect to the camera (Choi: Fig. 4A-C).
Regarding Claim 8, Choi as modified teaches all elements of Claim 1. Choi as modified further teaches:
The method of claim 1, wherein the second pose of the first object with respect to the camera includes a 3D rotation and translation of the first object with respect to the camera (Choi: 7-9).
Regarding Claim 9, Choi as modified teaches all elements of Claim 1. Choi as modified further teaches:
The method of claim 1, wherein the second neural network performs online calibration of the camera (Lee [0072]. [0095], neural network is trained in reference to camera, and camera is calibrated to perform PnP).
Regarding Claim 10, Choi as modified teaches all elements of Claim 1. Choi as modified further teaches:
The method of claim 1, wherein the third pose is a pose of the target object with respect to a coordinate frame of the first object (Lee: Fig. 2; Wei: Figs. 3.1-3.2).
Regarding Claim 11, Choi as modified teaches all elements of Claim 1. Choi as modified further teaches:
The method of claim 1, wherein only the first neural network is trained for the target object (Choi: Figs. 1-5, machine learning models are used for pose estimation, where whether to used supervised or unsupervised NN is application and design choices).
Regarding Claim 12, Choi as modified teaches all elements of Claim 1. Choi as modified further teaches:
The method of claim 1, wherein only the second neural network is trained for the first object (Lee: Fig. 2, machine learning models are used for pose estimation, where whether to used supervised or unsupervised NN is application and design choices.
Regarding Claim 13, Choi as modified teaches all elements of Claim 1. Choi as modified further teaches:
The method of claim 1, further comprising: refining the first pose, and refining the second pose (Wei: Fig. 1, refined estimation using multiple stage).
Regarding Claim 14, Choi as modified teaches all elements of Claims 1/13. Choi as modified further teaches:
The method of claim 13, wherein refining the first pose is performed by: iteratively matching the image with a synthetic projection of a model according to the first pose and adjusting parameters of the first pose based on a result of the iterative matching (Lee: Fig. 2, use object with a model of the object
Regarding Claim 15, Choi as modified teaches all elements of Claims 1/13. Choi as modified further teaches:
The method of claim 13, wherein refining the second pose is performed by: iteratively matching the image with a synthetic projection of a model according to the second pose and adjusting parameters of the second pose based on a result of the iterative matching (Wei: Fig. 1, refined estimation using multiple stage).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649